DETAILED ACTION
In view of the Amendment to the claims filed 12/14/2020 and Appeal Brief filed 12/15/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/PREM C SINGH/            Supervisory Patent Examiner, Art Unit 1771      


                                                                                                                                                                                      
Claims 1-8 and 11-15 are pending. 
Amendments to the claims filed 12/14/2020 were entered with the advisory action mailed 12/18/2020. Previous rejections under 35 USC 103 are modified to address the claim amendments but maintained and recited below. New rejection under 35 USC 112 as necessitated by the amendments to the claims is recited below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant’s Argument (1)
Applicant argues with respect to claimed compression step (i) that “Gragnani requires 3 compression stages” and thus fails to teach wherein the compressor “consists of only 2 stages”.
Applicant’s argument has been considered but is not persuasive. In response, Gragnani expressly teaches “the hydrogen supply for the hydroconversion (a) and hydrotreatment (c) stages being ensured by a single compression system with n stages, n being greater than or equal to 2, generally between 2 and 5, preferably between 2 and 4, and particularly preferably equal to 3” (0017; see also 0087). Gragnani is not limited to any particular embodiment therein, but may be used for all it teaches.
Applicant’s Argument (2)
Applicant argues the art fails to teach all limitations of the integrated process, specifically step (i) regarding compression as argued in Argument 1, and wherein the feedstock to step (f) is selected from liquid hydrocarbon feed stocks sourced externally and not from within the claimed process.
Applicant’s argument has been considered but is not persuasive. In response, Gragnani teaches sending a gas oil fraction derived from the hydrocracking process to the hydrotreating process (0016; throughout) along with a hydrocarbon feed from an outside source (see 0060-0061). Examiner agrees that one feed stream to the reactor is a feed derived from within the claimed process. However, Gragnani explicitly states the gas oil may be treated “alone or optionally with an external naphtha and/or gas oil fraction added to the process” (0060). This added stream may be a “gas oil fraction … produced outside of the process according to the invention” (0061). This outside gas oil “can be selected from, for example, the group that is . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (i) and  claim 11 recite the term “an intermediate stage” and “an intermediate compression stage”, respectively. Claim 1, step (i) also claims the compressor is “consisting of only 2 stages”. The ordinary meaning of intermediate is coming between two things in time, place, order, character, etc. (Oxford Dictonary). Where the compressor consists of two stages, there is a first stage and a last stage but no intermediate stage. It is unclear how an intermediate stage can exist between two stages. For purposes of examination below, the intermediate stages is interpreted as a position between the two stages. Claims 2-8 and 11-15 depend from claim 1 and are rejected in the same way.

Claim Interpretation
Claim 1, step i) requires use of a compressor consisting of only 2 stages, where the hydrogen-rich gas effluent from the hydrotreatment step f) and separated in step g) is “injected and compressed in an intermediate stage of said hydrogen makeup compressor”. Amendment, filed 12/14/2020, page 3 (emphasis added). Claim 11 further requires supplying stages a) and b) “by hydrogen coming from an outlet of the last compression stage” and supplying the hydrotreatment step f) with hydrogen from “the outlet of an intermediate compression stage of step i). Amendment, filed 12/14/2020, page 6 (emphasis added).
For purposes of examination below, an intermediate stage is interpreted as a position between the two stages. The gas entering an intermediate stage would be supplied to the second stage of the compressor and the gas outlet of an intermediate compression stage would be leaving the first stage of the compressor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gragnani (US 2008/0093262) in view of Thakkar (US 6,217,746) and Hunter (US 5,447,621).
With respect to claims 1, 5-8, and 13-15, Gragnani teaches a hydrocracking method for treating hydrocarbon feedstock of which at least 80% by weight has a boiling point above 340°C (0034; 0013;0 abstract), which falls within or overlaps the range of at least 20% by volume and at least 80% by volume of compounds boiling above 340C. The feed is subject to hydrocracking in the presence of hydrogen and at least one hydrocracking catalyst in at least one fixed bed reactor at a temperature of 300-500 C, a pressure of 4-17 MPa, an LHSV of 0.1-10 hr-1, and a hydrogen rate of 50-5,000 Nm3/m3, most often of 100-2000 Nm3/m3 (0014; 0042-0043), each of which overlaps or falls within the claimed ranges. 
Gragnani teaches separating (0015) the effluent from the hydrocracking reactor into at least one hydrogen-rich gas and at least one liquid effluent (0048). Gragnani teaches further fractionating the liquid in at least one distillation column to obtain a gas oil fraction along with a 
Gragnani teaches subjecting the fraction heavier than gas oil from the hydrocracked effluent distillation column to further treatment including recycling to the hydrocracking reactor (0034) or hydrocracking under conditions making it possible to produce gas, gasoline, or gas oil (0053). In each case, the fraction heavier than gas oil, i.e. the fraction having a boiling point higher than 340C, is treated in the presence of hydrogen and at least one hydrocracking catalyst in at least one reactor (0034; 0053; 0042). Where the heavy fraction is recycled, the hydrocracking conditions include a temperature of 300-500 C, a pressure of 6-17 MPa, an LHSV of 0.1-10 hr-1, and a hydrogen rate most often of 100-2000 Nm3/m3 (0043), each of which overlaps or falls within the claimed ranges.
Gragnani teaches subjecting the gas oil fraction from the hydrocracked effluent distillation column to hydrotreating for contaminant removal (0016). Gragnani teaches that the gas oil fraction falls between the naphtha and heavy fraction (0057). Gragnani teaches wherein the gas oil fraction may be hydrotreated “optionally with an external naphtha and/or gas oil fraction added to the process” (0060; see also 0061 “add to said gas oil fraction a fraction that is produced outside of the process according to the invention”). The added gas oil may include FCC LCO among others (0061). This is interpreted as the claimed limitation for “hydrotreatment of an externally sourced liquid hydrocarbon feedstock”. The gas oil will have a lower cut point about 120-180C (the final boiling point of the naphtha) and an upper cut point of 340-400C (the initial boiling point of the heavy fraction) (see 0055-0057). It is expected that the outside gas oil will have boiling points in an overlapping range. This overlaps the claimed range for a liquid hydrocarbon feedstock comprising at least 95% by weight of compounds boiling at a boiling 
 Gragnani teaches separating the hydrotreated effluent into at least one hydrogen-rich gas and at least one liquid effluent (0070-0071). The liquid effluent is then fractionated to obtain at least a light gas fraction, a naphtha fraction, and a middle distillate fraction having a boiling point higher than 150°C (0072). The operator may select the exact fractions desired (0058). 
Gragnani teaches compressing the hydrogen-rich gas (obtained from separating the hydrotreating step effluent) in a multiple stage single compression system mixed with makeup hydrogen (0038; 0040; 0017; 0087). The single compression system comprises “n stages, n being greater than or equal to 2, generally between 2 and 5, preferably between 2 and 4, and particularly preferably equal to 3” (0017; see also 0087). Thus, Gragnani teaches wherein the single compression system may consist of only 2 stages. Gragnani teaches “the hydroconversion stage is supplied with hydrogen originating from delivery from the last compression stage, and the hydrotreatment stage is supplied with hydrogen originating form delivery from an intermediate compression stage, i.e., at a lower total pressure” (0023; see also 0038-0040). The hydroconversion stage corresponds to stage b and the hydrotreatment stage corresponds to stage f and thus teaches the relevant portion of step i) in claims 1 and 11.  The hydrogen-rich gas effluent separated (in separator stage d) from the gas oil hydrotreating reactor effluent (from stage c) is injected and compressed in the final stage (0028; 0038-0040) or in an intermediate stage of the compressor (0029) and may be recycled to the hydrocracking reactor (0023). Gragnani also teaches that the different pressure levels may be used to supply at least one of the hydrotreatment or hydrocracking units (0038-0040).
Gragnani teaches wherein the initial hydrocracking occurs in one or more reactors with one or more catalysts, but does not explicitly teach hydrotreatment of the feed prior to hydrocracking under the conditions claimed or wherein the recycle hydrogen from the make-up compressor also supplies the hydrotreating stage.
However, a pretreating hydrotreatment of heavy feeds prior to hydrocracking is known in the art of hydroprocessing hydrocarbons. Thakkar teaches hydrocracking a heavy mineral oil such as vacuum gas oil (col. 3, line 19+) (a feed of Gragnani) to produce distillates, gas oil and a residual oil to be subjected to further hydrocracking (figure; col. 2, line 20+; col. 5, line 55+). Thakkar also includes recycle and compression of effluent hydrogen (abstract; col. 2).  Thakkar teaches using an optional hydrotreating step upstream of the hydrocracking step (col. 4, line 45+). The hydrotreating step is a means of removing sulfur and nitrogen and otherwise preparing the feed for conversion in the cracking reactor, especially when using zeolite hydrocracking catalysts (col. 4, line 45+). The hydrotreating reaction conditions include a temperature of 232-354 C, a pressure of 3.895-17.237 MPa, an LHSV of preferably 1.0-2.5, and a hydrogen rate of 843-3033 m3/m3 (col. 9, line 12+), which each falls within or overlaps the claimed ranges. The hydrocracking conditions of Thakkar overlap those of Gragnani (compare above with col. 9, line 12+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an upstream hydrotreating reaction step as taught in Thakkar, along with supplying such reactor with hydrogen from a common compression system, prior to hydrocracking in the process of Gragnani for the benefit of improving conversion in the cracking reactor and product quality. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Gragnani is silent regarding (c) cooling the hydrocracked effluent in at least one heat exchanger by exchanging the liquid hydrocarbon feedstock entering into gas oil hydrotreating step in at least one exchanger. 
	In the analogous art of hydroprocessing, Hunter teaches hydrocracking heavy petroleum feedstock such as vacuum gas oil (col. 2, line 65+) (overlapping feed to Gragnani). After separation of the effluent, a middle distillate (e.g. gas oil as in Gragnani) is passed to a distillate hydrotreating reactor (col. 3, line 1+). Hunter teaches utilizing process heat for heating and cooling process streams. In one example, Hunter teaches cooling part of the effluent from the hydrocracking step by heat exchange in an exchanger with the feed and hydrogen to be supplied to a downstream hydrotreating reactor (figure; col. 4, line 51+; col. 5, line 61+) (corresponding to the first and second-recycle hydrocracking steps and gas oil hydrotreating reactors in Gragnani).  Hunter teaches wherein at least one exchanger is used, which encompasses the range of 1-10, to cool the hydrocracked effluent (col. 4, line 6+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize excess process heat in reactor effluent to heat one or more of the feed stream(s) to the gas oil hydrotreatment reactor, and/or feed streams to other reactor(s), in the process of Gragnani as taught in Hunter to achieve the desired stream temperatures while utilizing excess heat and minimizing heating and cooling utility requirements. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions to yield nothing more than predictable results.
With respect to claims 2 and 3, Gragnani teaches wherein the feed may have at least 80% boiling above 340C (0034). Example feeds include direct-distillation vacuum distillates, vacuum distillates that are obtained from conversion processes such as, for example, those that originate from coking, from a fixed-bed hydroconversion (such as those obtained from the 
With respect to claim 4, Gragnani teaches wherein the hydrocracking catalyst(s) is a standard catalyst such as a group VIII metal, optionally in combination with a group VIB metal on an amorphous mineral substrate (0045) or a catalyst containing at least one matrix, at least one Y zeolite, and at least one dehydrogenating metals (i.e. the metals previously listed) (0047). Exemplified Y zeolite (incorporated by reference to US 4,738,940) (0047) includes ultra-stabilized Y zeolite or USY.
With respect to claim 11, Gragnani teaches supplying the hydrocracking reactor with hydrogen from the last stage and supplying the gas oil hydrotreating reactor with hydrogen from an intermediate stage (0023), which is interpreted as stage 1 where there are 2 stages total. Where the feed hydrotreating step of Thakkar were added as discussed in claim 1, it would have been obvious to utilize the final stage hydrogen supplying both the hydrotreating and hydrocracking reactors because Gragnani teaches passing all makeup hydrogen required for the initial reactors through the hydrotreating reactor and final compressor. 
With respect to claim 12, Gragnani teaches wherein the hydrogen mixes with the feed upstream of the hydrotreatment reactor (e.g. figure 1). Gragnani teaches that in “one particular embodiment, the hydrogen originating from the delivery from the second compression stage feeds the hydrotreatment reactor” (0025). If paragraph 0025, which follows a 3-stage embodiment in paragraph 0024, is interpreted as from the second stage in a three stage compressor, then Gragnani does not expressly teach wherein the hydrogen from the outlet of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771